Citation Nr: 9908184	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-13 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits, in the amount of $5,890, to include 
the issues of whether, and in what amount, the overpayment 
was validly established and assessed against the appellant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran, who was separated from service in July 1975 
following over 29 years of active duty, died on 
April [redacted], 1989.  The appellant is the 
veteran's widow.

When this matter was last before the Board of Veterans' 
Appeals ( the Board) in April 1997, it was remanded to the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for additional development and the 
adjudication of the issues of the validity of the creation of 
the overpayment, the validity of the amount of the 
overpayment, and the readjudication of the issue of waiver.  
Following the completion of the requested development and 
adjudication, a supplemental statement of the case was issued 
in September 1998.  The case was returned to the Board in 
December 1998 and is now ready for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective July 1, 1992, the appellant was paid and did 
receive death pension benefits based upon a report of 
countable income in the amount of $0; she was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in income or net worth promptly.

3.  The appellant was overpaid death pension benefits in the 
calculated amount of $5,890 from August 1, 1992, as a result 
of incomplete financial disclosures made by the appellant; 
the appellant's income was a bar to the payment of death 
pension benefits.

4.  The overpayment was created by the appellant's failure to 
promptly and correctly report her income and net worth, 
despite having been advised to fully disclose all sources of 
countable income and net worth to VA.

5.  The appellant was at fault in the creation of the 
overpayment, and the evidence of record does not show that 
recovery of the overpayment would cause undue hardship to the 
appellant.

6.  Recovery of the overpayment would not defeat the purpose 
of death pension benefits, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.


CONCLUSIONS OF LAW

1.  As of August 1, 1992, the appellant was not entitled to 
improved death pension benefits, and the subsequent 
overpayment of those benefits, in the calculated amount of 
$5,890, resulted in the creation of a valid indebtedness to 
VA in that amount.  38 U.S.C.A. §§ 5107 (West 1991); 38 
C.F.R. § 3.660 (1998).

2.  Recovery of the overpayment of death pension benefits, in 
the calculated amount of $5,890, would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965(a), 3.274, 3.275, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that her claim 
is plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, as 
here, VA has a statutory duty to assist the appellant in the 
development of the evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In this regard, this case was previously before the Board in 
January 1997 at which time the case was remanded to the RO 
for additional development, specifically, the investigation 
of the appellant's contention that she never received VA 
death pension benefits, and the promulgation of a specific 
accounting as to how the appellant's overpayment was derived.  
To that end, in March 1998, the RO requested that the 
appellant provide any evidence to support her allegation that 
she never received VA death pension benefits.  The RO also 
requested the submission of an up-to-date financial 
disclosure report.  A review of the record indicates that the 
appellant did not submit any pertinent evidence or an updated 
financial status report for consideration in her appeal.  
Without such information, the Board must evaluate the 
appellant's claim in light of the evidence of record.  The 
Court of Veterans Appeals has held that the "duty to assist" 
is not a one way street, and that a claimant can not stand 
idle when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration), 
1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The case has now been returned to the Board for 
further appellate consideration.  The Board is satisfied that 
all relevant and available evidence is of record and the 
statutory duty to assist the appellant has been met.

Financial Background

A review of the record reflects that the appellant filed an 
application for death pension benefits in June 1992.  The 
appellant reported her net worth as $300.  In the appropriate 
section, the appellant noted a monthly gross income of zero 
dollars from each and every potential source of income, 
including earnings.   It was also noted that the appellant 
expected to receive this amount during the upcoming 12 month 
period.  The appellant's signature appears on this form 
following a statement of certification that the information 
so provided was true and correct to the best of her knowledge 
and belief.

In September 1992, the RO granted death pension benefits to 
the appellant, effective July 1, 1992.  It was noted that the 
award was "based on countable annual income of $0 from July 
1, 1992."  It was noted that in determining the appellant's 
countable income, the RO relied upon information provided by 
the appellant relative to her income.  In that context, it 
was further noted that the appellant had previously reported 
no income from all potential sources.  The letter 
specifically stated that the appellant's rate of pension was 
directly related to her income, and that an adjustment to her 
payments must be made whenever her income changed.  She was 
directed that she must therefore notify the VA if she 
received any income from any source, and that she must inform 
the VA of any changes in income.  The letter also stated that 
"the failure to inform the VA promptly of income changes may 
result in the creation of an overpayment in [her] account."  
The letter of notification further referenced the enclosure 
of VA Form 21-8767 that was noted to contain important 
information about the appellant's right to receive this 
benefit.

On April 6, 1994, the RO directed a letter to the appellant 
that stated that because they had not received the income 
statement that had been sent to her, her death pension 
payments had been stopped effective July 1, 1992.  It was 
noted that no further payments could be made until the report 
of income was received.  It was further noted that the 
termination of income resulted in an overpayment to the 
appellant.  

On April 28, 1994, the appellant submitted an Improved 
Pension Eligibility Verification Report (VA Form 21-0518) 
reporting the receipt of income from September 15, 1993 to 
April 13, 1994.  The appellant reported that she had worked 
during the prior 12 months.  The Improved Pension Eligibility 
Verification Report (EVR) reflects that the appellant 
received employment income totaling $1,220 during the period 
from September 15, 1993 to December 31, 1993, and that she 
had received employment income totaling $7,683.89 during the 
period from January 1, 1994 to April 13, 1994.  The appellant 
reported assets of $1,445.75 cash in the bank, and indicated 
that she had unreimbursed medical expenses for this period of 
$115.31 quarterly, $212.20 on April 12, 1993 for glasses, and 
$565 in May 1992 for glasses.  

In May 1994, the RO directed a letter to the appellant and 
thanked her for submitting the April 1994 EVR.  The appellant 
was also informed that in order to reinstate her VA benefits, 
it was necessary for the appellant to submit income for her 
EVR reporting period from July 1, 1992 through June 31, 1993.  
An EVR form was enclosed in the letter.  

In June 1994, the appellant sent the RO's May 1994 letter 
back to the RO with a handwritten notation on the letter 
dated June 1, 1994, and signed by the appellant.  In the 
notation, the appellant stated that she did not want to be 
reinstated for widow's benefits at that time.  

On October 20, 1994, the Human Resource Administrator of a 
Mental Health Center in Florida directed a letter to the RO 
that verified that the appellant had become employed with the 
center on January 6, 1990.  It was noted that she had 
resigned her position on April 28, 1992, but that she was 
subsequently rehired on August 3, 1992, and had been employed 
with the center as a Licensed Practical Nurse, since that 
date.  

In December 1994, an overpayment was assessed against the 
appellant in the amount of $5,890 and the appellant requested 
waiver of the overpayment amount.  In December 1994, the 
Committee denied the appellant's request for waiver of 
recovery of death pension benefits.  This finding was 
predicated upon the Committee's finding that while there 
appeared to be no evidence of fraud, misrepresentation, or 
bad faith involved in the creation of the overpayment, that 
it would not be against equity and good conscience to require 
repayment of the debt.  The appellant subsequently perfected 
and appeal of that decision.  

Pursuant to the Board's April 1997 remand, in March 1998, an 
audit of the overpayment of death pension payments that had 
been sent to the appellant was completed by the RO, and the 
appellant was provided with a copy of that audit.  The audit 
reflected the following:  A check for $826 was directed to 
the appellant on September 18, 1992 at her home address in 
Florida, which represented death pension benefits covering 
August and September 1992.  Checks in the amount of $413 were 
directed to the appellant at her home address in Florida on 
October 1, 1992 and October 30, 1992, which represented death 
pension benefits covering October and November 1992.  (On 
October 6, 1992, the appellant executed and filed with the RO 
a Direct Deposit Sign-up form that authorized the direct 
deposit of her death pension benefits into her bank checking 
account.)  The amount of $413 was deposited directly into the 
appellant's checking account on December 1, 1992, which 
represented death pension benefits covering December 1992.  
From December 31, 1992 through September 1, 1993, the amount 
of $425 was deposited directly into the appellant's checking 
account each month which represented death pension benefits 
covering the months of January 1993 through the end of 
September 1993.  The total amount of the overpayment was 
calculated to be $5,890.  

In November 1997, the RO obtained copies of both sides of the 
three United States Treasury checks noted above that had been 
issued to the appellant in September 1992 and October 1992.  
The checks were made out to the appellant at her home 
address, and were endorsed on the reverse side by her.  A 
notation of the appellant's checking account number was 
included with her signed endorsement on the back of each 
check.  

Analysis

The appellant essentially contends that the overpayment debt 
was not validly created, that it was not properly calculated, 
and that the waiver of recovery of the overpayment is 
warranted in this case.  In terms of the validity of the 
overpayment, she claims that she never received the VA death 
pension benefits upon which the overpayment was based, and 
alleges that it must have been received by the veteran's 
former spouse.  In terms of the validity of the amount of the 
overpayment, the appellant claims that she was unemployed 
from April 1992 to August 1992, and did not have an income 
during that portion of the period in which the death pension 
overpayment in question was assessed, and therefore she was 
entitled to that portion of the monthly payments.  With 
respect to her request for a waiver, she denies she was at 
fault and argues that the recovery of the overpayment by VA 
would impose an undue financial hardship upon her.

Validity of the Creation and the Amount of the Overpayment 

In this case, an initial application for death pension 
benefits was received from the appellant in June 1992.  On 
this claim, the appellant reported no countable income.  In 
an award letter dated in September 1992, the RO informed the 
appellant that she had been awarded death pension benefits, 
effective from July 1, 1992, based upon her reported income.  
The award letter also advised her that the amount of pension 
paid was dependent upon the amount of her income and that she 
was to report any change of income immediately to the VA and 
that if she did not notify the VA of these changes 
immediately, an overpayment could result which would be 
subject to recovery.  The record shows that the appellant 
returned to her place of employment on August 3, 1992 and 
remained employed through October 1994.  

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  38 
C.F.R. § 3.660(a)(1).  As a direct result of the appellant's 
failure to promptly and accurately report her income for the 
period from August 3, 1992 through September 30, 1993, she 
has been overpaid death pension benefits in the calculated 
amount of $5,890, from August 1, 1992 through September 30, 
1993.  

In terms of her challenge to the validity of the overpayment, 
she claims that she never received the VA death pension 
benefits during the time period in question and alleges that 
it was the veteran's former spouse who was in receipt of 
those benefits.  The clear preponderance of the evidence 
belies these allegations.  It is clear from the record that 
the appellant endorsed the VA death benefits checks in August 
and September 1992, and that in October 1992, she executed 
the direct deposit order for the deposit of future VA death 
pension payments into her checking account.  It is equally 
clear that payments from October 1992 through September 1993 
were deposited into her account.  There is no evidence 
supporting the appellant's allegations that she was not in 
receipt of these payments or that another individual was.  

In terms of the appellant's challenge to the validity of the 
amount of the overpayment, the appellant claims that she was 
unemployed from April 1992 to August 1992, and did not have 
an income during that portion of the period in which the 
death pension overpayment in question was assessed.  The 
Board notes, however, that an audit of the overpayment that 
was performed in November 1997 shows that the overpayment in 
question of $5,890 did not include payments received by the 
appellant for the time period that she claims to have been 
unemployed, that is April to August 1992.  The overpayment 
represents payments for death pension effective from August 
1, 1992.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims that the death pension 
overpayment was not validly created or assessed against the 
appellant, and her claim must thus be denied.  

Waiver of Recovery of the Overpayment

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of death pension benefits at issue.  
The law, however, precludes waiver of recovery of an 
overpayment or waiver of collection of the any indebtedness 
where an indication of any one of the following elements is 
found to exist:  (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c) (West 1991).  The Committee 
determined in December 1994 that while there was no evidence 
of fraud, misrepresentation or bad faith on the part of the 
appellant, the appellant was at fault in the creation of the 
overpayment and that there was no basis to believe that 
collection of the overpayment would impose an undue hardship 
on the appellant.  The Committee concluded that recovery of 
the overpayment would not be against equity and good 
conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately report and to timely correct certain financial 
information led to the creation of the overpayment, but such 
actions do not automatically preclude the waiver of recovery 
of the overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thus, permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (1998).  As noted, 
the regulations set forth the various elements to be 
considered in reaching such a determination.  The first 
element, pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the appellant 
contributed to the creation of the debt.

The record shows that the appellant was informed as to her 
responsibilities as a VA benefits recipient and that she 
failed to accurately report income information and to timely 
update such information when advised that this was the basis 
of the award of benefits to her.  The award was based upon an 
incomplete report of her income.  As a result of her failure 
to timely report her income, the appellant's pension benefits 
were terminated, giving rise to an overpayment.  The Board 
notes, therefore, that there is a responsibility on the part 
of the appellant to comply with the requirements of the 
improved death pension program, and that compliance with the 
obligations by a pension recipient is a necessary element to 
successful management of these financial affairs.  In view of 
her failure to correctly and promptly report her income, the 
Board finds that the appellant's actions significantly 
contributed to the creation of the overpayment and she was 
thus at fault.

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  In this case, 
the appellant has failed to file any financial statements or 
financial disclosures despite being provided ample 
opportunity to submit such evidence relative to her financial 
status, particularly following the Board's April 1997 remand.  
In the absence of accurate documentation of the extent of the 
appellant's income and assets, the Board is unable to 
conclude that recovery of the overpayment over a reasonable 
period of time would impose an undue hardship upon the 
appellant.

The Board has carefully and thoroughly reviewed the other 
elements pertaining to equity and good conscience, as set 
forth by 38 C.F.R. § 1.965(a) (1998), and is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in this matter.  The VA did not share in the 
fault of the appellant in the creation of the overpayment.  
Further, the improved pension program, by statute, provides 
maximum income levels under which eligibility is based and 
this amount is offset by annual income of the recipient.  
Therefore, since the appellant was receiving substantial 
income, she was in receipt of pension benefits to which she 
was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of the 
recovery of the overpayment would, therefore, result in the 
appellant's unjust enrichment.  Further, there is no evidence 
of record to indicate that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
her reliance on these additional VA benefits.  38 C.F.R. § 
1.965(a).

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience. 38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's request for a waiver and 
thus a waiver of recovery of the overpayment of improved 
death pension benefits at issue in this appeal is not 
warranted.  In reaching this decision, the Board finds that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107.




ORDER

The improved death pension overpayment indebtedness was 
properly created and assessed against the appellant.  

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $5,890 is 
denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals
